Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered July 12, 1994, convicting him of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction under Penal Law § 265.02 (4), which provides that a person is guilty of criminal possession of a weapon in the third degree when he or she knowingly possesses any loaded firearm, except where the possession takes place in the defendant’s home or place of business, is not supported by legally sufficient evidence, is not preserved for appellate review (see, CPL 470.05 [2]; People v Trinidad, 237 AD2d 635; People v Udzinski, 146 AD2d 245). In any event, the contention is without merit (see, People v Powell, 54 NY2d 524, 530; People v Tolbert, 253 AD2d 832, 833).
Similarly, the defendant has not preserved for appellate review his contention that his conviction for criminal possession of a controlled substance in the third degree must be reversed based on the prosecutor’s failure to correct the testimony of a prosecution witness (see, CPL 470.05 [2]). In any event, since the defendant had access to the necessary information and failed to correct any misimpression left by this witness, he waived his claim of possible error (see, People v Washington, 32 NY2d 401, 403; People v Hernandez, 198 AD2d 375, 376). O’Brien, J. P., Florio, Schmidt and Townes, JJ., concur.